Order, Supreme *64Court, New York County (Eileen Bransten, J.), entered February 29, 2000, which denied plaintiffs motion for a Yellowstone injunction, and granted defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiff tenant’s failure to object to various rent charges within 270 days, as required by the lease, precludes it from instituting this action for breach of contract and declaratory judgment (see, Matter of Jack Kent Cooke, Inc. v Saatchi & Saatchi, 222 AD2d 334; Home Ins. Co. v Olympia & York Maiden Lane Co., 219 AD2d 469; Silverstein Props, v Paine, Webber, Jackson & Curtis, 104 AD2d 769, affd 65 NY2d 785). Tenant always had access to defendant landlord’s books and records, and thus cannot be heard to complain that it was somehow defrauded by the rent statements (see, Cooke, 222 AD2d, supra, at 335), and tenant’s letters which “reserved” the right to audit landlord’s books did not indefinitely toll tenant’s time to contest a rent statement (see, Europe Craft Imports v Hilson Mgt. Corp., 205 AD2d 380, 382).
We have considered plaintiffs other arguments and find them unavailing. Concur — Nardelli, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.